SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES DWS Alternative Asset Allocation PlusFund DWS Balanced Fund DWS Blue Chip Fund DWS Capital Growth Fund DWS Communications Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Disciplined Market Neutral Fund  DWS Diversified International Equity Fund DWS Dreman International Value Fund  DWS Dreman Mid Cap Value Fund DWS Dreman Small Cap Value Fund DWS EAFE® Equity Index Fund DWS Emerging Markets Equity Fund DWS Emerging Markets Fixed Income Fund DWS Equity 500 Index Fund DWS Europe Equity Fund DWS Global Inflation Plus Fund DWS Global Small Cap Growth Fund DWS Global Thematic Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Growth & Income Fund DWS High Income Fund DWS High Income Plus Fund DWS International Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Lifecycle Long Range Fund DWS Mid Cap Growth Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS Select Alternative Allocation Fund DWS Short Duration Fund DWS Short Duration Plus Fund DWS Short Term Municipal Bond Fund DWS Small Cap Growth Fund DWS Strategic Government Securities Fund DWS Strategic Value Fund DWS Technology Fund DWS U.S. Bond Index Fund Effective October 1, 2010, the “Institutional Class Shares” section under the heading “CHOOSING A SHARE CLASS” in the prospectuses of each of the above-listed funds will be replaced in its entirety by the following: Institutional Class Shares You may buy Institutional Class shares through your securities dealer or through any financial institution that is authorized to act as a shareholder servicing agent (“financial advisor”). Contact them for details on how to place and pay for your order. Eligibility Requirements. You may buy Institutional Class shares if you are any of the following (subject to the applicable investment minimum): ■ An eligible institution (e.g., a financial institution, corporation, trust, estate or educational, religious or charitable institution). ■ An employee benefit plan. ■ A registered investment advisor or financial planner purchasing on behalf of clients and charging an asset–based or hourly fee. ■ A client of the private banking division of Deutsche Bank AG. ■ A current or former director or trustee of the Deutsche or DWS mutual funds. ■ An employee, the employee’s spouse or life partner and children or stepchildren age 21 or younger of Deutsche Bank or its affiliates or a subadvisor to any fund in the DWS family of funds or a broker–dealer authorized to sell shares in the funds. Investment Minimum The minimum initial investment is waived for: ■ Investment advisory affiliates of Deutsche Bank Securities, Inc., DWS funds or Deutsche funds purchasing shares for the accounts of their investment advisory clients. ■ Employee benefit plans with assets of at least $50 million. September 27, 2010 DMF–3608ST ■ Clients of the private banking division of Deutsche Bank AG. ■ Institutional clients and qualified purchasers that are clients of a division of Deutsche Bank AG. ■ A current or former director or trustee of the Deutsche or DWS funds. ■ An employee, the employee’s spouse or life partner and children or stepchildren age 21 or younger of Deutsche Bank or its affiliates or a subadvisor to any fund in the DWS family of funds or a broker–dealer authorized to sell shares of the funds. ■ Registered investment advisors who trade through a platform approved by the Advisor and whose client assets on such platform in the aggregate meet or, in the Advisor’s judgment, will meet within a reasonable period of time, the $1,000,000 minimum investment. ■ Employee benefit plan platforms approved by the Advisor that invest in a fund through an omnibus account that meets or, in the Advisor’s judgment, will meet within a reasonable period of time, the $1,000,000 minimum investment. ■ Shareholders with existing accounts prior to August 13, 2004 who met the previous minimum investment eligibility requirement. ■ For DWS Capital Growth Fund, DWS Core Fixed Income Fund, DWS Dreman Small Cap Value Fund and DWS Strategic Value Fund: Shareholders with existing Institutional Class accounts prior to July 23, 2007 who purchased shares through certain broker–dealers authorized to sell fund shares. Each fund reserves the right to modify the above eligibility and investment minimum requirements at any time. In addition, each fund, in its discretion, may waive the minimum initial investment for specific employee benefit plans (or family of plans) whose aggregate investment in Institutional Class shares of a fund equals or exceeds the minimum initial investment amount but where a particular plan or program may not on its own meet such minimum amount. Please Retain This Supplement for Future Reference September 27, 2010 DMF–3608ST
